For Immediate Release Contact: Willing L. Biddle, President or John T. Hayes, CFO Urstadt Biddle Properties Inc. (203) 863-8200 Urstadt Biddle Properties Inc. Reports Operating Results for the Second Quarter and First Half of Fiscal 2011 Greenwich, Connecticut, June 7, 2011 Urstadt Biddle Properties Inc. (NYSE: UBA and UBP), a real estate investment trust, today announced its second quarter and six months financial results for the period ended April 30, 2011. Diluted Funds from Operations (FFO) for the quarter ended April 30, 2011 was $7,600,000 or $0.27 per Class A Common share and $0.25 per Common share, compared to $6,784,000 or $0.27 per Class A Common share and $0.25 per Common share in last year’s second quarter.For the first six months of fiscal 2011, diluted FFO amounted to $18,411,000 or $0.66 per Class A Common share and $0.60 per Common share compared to $13,478,000 or $0.54 per Class A Common share and $0.49 per Common share in the corresponding period of fiscal 2010. Net income applicable to Class A Common and Common stockholders was $3,639,000 or $0.13 per diluted Class A Common share and $0.12 per diluted Common share in the second quarter of fiscal 2011 compared to $2,886,000 or $0.12 per diluted Class A Common share and $0.10 per diluted Common share in the same quarter last year.Net income applicable to Common and Class A Common stockholders for the first six months of fiscal 2011 was $10,515,000 or $0.38 per diluted Class A Common share and $0.34 per diluted Common share compared to $6,026,000 or $0.24 per diluted Class A Common share and $0.22 per diluted Common share for the same period last year.The per share amounts for both FFO and net income in fiscal 2011 includes the effect of the Company issuing 2.5 million Class A Common shares in a follow on public offering in September of 2010. FFO and net income applicable to Class A Common and Common stockholders for the six months ended April 30, 2011 included lease termination income in the amount of $2.99 million relating to a lease termination settlement with a grocery store tenant that vacated its space in the Company’s Meriden property prior to expiration of its lease.The Company has re-leased the space to another grocery store tenant and should begin accruing rent related to the new lease in the fourth quarter of fiscal 2011 when the tenant opens for business.In addition, net income and FFO for the six month periods ended April 30, 2011 and 2010 were reduced by acquisition costs of $53,000 and $156,000, respectively, for property acquisitions in those periods.Prior to fiscal 2010 these costs were not expensed under generally accepted accounting principles. Rental revenues and net operating income (exclusive of the $2.99 million lease termination income) from properties owned in the three and six month periods ended April 30, 2011, when compared to the same periods of fiscal 2010 were relatively unchanged.This primarily resulted from four vacancies at three properties during the first six months of fiscal 2011 when compared with the same period in fiscal 2010, offset by new leasing the Company completed in the second half of fiscal 2010 and the first half of fiscal 2011 at previously vacant space-predominantly at four properties (seven spaces).For the six months ended April 30, 2011 rental revenues and net operating income from properties acquired in the second half of fiscal 2010 increased by $1,726,000 and $1,168,000, respectively when compared with the corresponding period of fiscal 2010. At April 30, 2011 the percentage of the gross leasable area of the Company’s core properties that was leased amounted to 92.6%, a decrease of 1.16% from April 30, 2010.The Company has three equity investments in unconsolidated joint ventures (447,000 square feet); at April 30, 2011 those properties were 98.5% leased. Commenting on the quarter’s operating results, Willing L. Biddle, President and Chief Operating Officer of UBP, said, “We are continuing to see a slow improvement, in the leasing and property acquisition environment and are looking forward to seeing the momentum that we have generated over the last few quarters continue into the remainder of fiscal 2011.During the last three quarters of fiscal 2010 and first half of fiscal 2011 we were able to lease previously vacant space to Buffalo Wild Wings (8,000 sf), Chuck E Cheese (15,000 sf), Marshall’s Shoes (11,000 sf), AutoZone (7,000 sf), Okinawa Japanese Steak House (6,000 sf), Birchtree Learning Center (14,000 sf), and West Marine (13,000 sf).Those leasing gains were offset by certain vacancies in the first half of fiscal 2011-Daffy’s (27,000 sf), Old Navy (25,000 sf), ShopRite (55,000 sf).At April 30, 2011 our core portfolio was 92.6% leased.In the second quarter of fiscal 2011 we purchased the Fairfield Plaza shopping center in New Milford, CT., a 72,000 square foot property anchored by TJ Maxx and Staples and last year we purchased four grocery anchored properties in our core market.We have a good pipeline of acquisitions and hope to continue to add to our asset base over the balance of the year.” Non-GAAP Financial Measure Funds from Operations (“FFO”) The Company considers FFO to be a meaningful additional measure of operating performance because it primarily excludes the assumption that the value of its real estate assets diminishes predictably over time and industry analysts have accepted it as a performance measure.FFO is presented to assist investors in analyzing the performance of the Company.The Company reports FFO in addition to net income applicable to common shareholders and net cash provided by operating activities.FFO is helpful as it excludes various items included in net income that are not indicative of the Company’s operating performance, such as gains (or losses) from sales of property and depreciation and amortization.The Company has adopted the definition suggested by the National Association of Real Estate Investment Trusts (“NAREIT”).The Company defines FFO as net income computed in accordance with generally accepted accounting principles, excluding gains (or losses) from sales of property plus real estate related depreciation and amortization, and after adjustments for unconsolidated joint ventures.FFO does not represent cash flows from operating activities in accordance with GAAP and is not indicative of cash available to fund cash needs.FFO should not be considered as an alternative to net income as an indicator of the Company’s operating performance or as an alternative to cash flow as a measure of liquidity.Since all companies do not calculate FFO in a similar fashion, the Company’s calculation of FFO presented herein may not be comparable to similarly titled measures as reported by other companies. Certain statements contained herein may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include, among other things, risks associated with the timing of and costs associated with property improvements, financing commitments and general competitive factors. (Table Follows) Urstadt Biddle Properties Inc. (NYSE: UBA and UBP) Three and Six Months Ended 2011 results (in thousands, except per share data) Six Months Ended Three Months Ended April 30, April 30, Revenues Base rents $ Recoveries from tenants Lease termination income 47 - 47 Other income Total Revenues Expenses Property operating Property taxes Depreciation and amortization General and administrative Acquisition costs 53 53 Directors' fees and expenses 67 84 Total Operating Expenses Operating Income Non-Operating Income (Expense): Interest expense ) Equity in net income from unconsolidated joint ventures 29 79 29 Other expense (3 ) ) - ) Interest, dividends and other investment income 50 29 Net Income Noncontrolling interests: Net income attributable to noncontrolling interests ) Net income attributable to Urstadt Biddle Properties Inc. Preferred stock dividends ) Net Income Applicable to Common and Class A Common Stockholders $ Diluted Earnings Per Share: Common $ Class A Common $ Dividends Per Share: Common $ Class A Common $ Weighted Average Number of Shares Outstanding: Common and Common Equivalent Class A Common and Class A Common Equivalent Urstadt Biddle Properties Inc. (NYSE: UBA and UBP) Six Months and Three Months Ended April 30, 2011 and 2010 (in thousands, except per share data) Six Months Ended April 30, Three Months Ended April 30, Net Income Applicable to Common and Class A Common Stockholders $ Real property depreciation Amortization of tenant improvements and allowances Amortization of deferred leasing costs Depreciation and amortization on unconsolidated joint ventures Funds from Operations Applicable to Common and Class A Common Stockholders $ Funds from Operations (Diluted) Per Share: Common $ Class A Common $ Balance Sheet Highlights (in thousands) April October 31, (Unaudited) Assets Real Estate investments before accumulated depreciation $ $ Investments in and advances to unconsolidated joint ventures $ $ Total Assets $ $ Liabilities Revolving credit lines $ $ Mortgage notes payable and other loans $ $ Total liabilities $ $ Redeemable Preferred Stock $ $ Redeemable Noncontrolling Interests $ $ Total Stockholders’ Equity $ $
